Exhibit 10.1

PRIVATE & CONFIDENTIAL

TO BE OPENED BY ADDRESSEE ONLY

Our Ref: XA/AS

Anthony Graham Sadler

2 Astons Road

Moor Park

Northwood

Middlesex

HA6 2LD

13th November 2008

Dear Graham,

The terms of your employment are with Tower Bridge International Services L.P.
(the “Employer”) and are set out below (the “Contract”) and in the attached
standard terms and conditions (which are incorporated by reference, the “Terms
and Conditions”), together referred to as this “Agreement”.

 

1. Commencement of Employment

 

(a)

Your employment under this Agreement will commence on the 9th  December 2008
(the “Commencement Date”). Your employment remains conditional upon your having
a permit to work in the United Kingdom. You shall take all such lawful action
(including, for example, resigning from your current employment and obtaining or
renewing your permit to work in the United Kingdom, as appropriate) as shall be
necessary to enable you to commence your duties with the Employer at the
earliest possible time.

 

(b) Your period of continuous employment is deemed to have commenced on the
Commencement Date. No period of previous employment with a former employer will
count as part of your continuous employment with the Employer.

 

2. Job Title and Role

 

(a) You will be employed as CFO – Europe & Asia, BGC & Cantor or in such other
capacity as the Employer may reasonably require.

 

3. Place and Hours of Work

 

(a) You will be employed to work for the Employer (or on secondment with an
Associated Company) in the London offices or such other offices of the Employer
or an Associated Company as it or they may reasonably require. It is anticipated
that you will travel to Europe and Asia on business trips on a regular basis.

 

(b)

Your normal hours of work will be 9.00am to 5.30pm on Monday to Friday, although
in view of your position and the nature of the business of the Employer you will
be expected and required to work outside the normal hours of works as the needs



--------------------------------------------------------------------------------

 

of the business require. In accordance with Regulation 5 of the Working Time
Regulations you agree that Regulation 4(1) of the Working Time Regulations shall
not apply to your employment with the Employer. At any time during your
employment you or the Employer may give three months’ notice in writing that
this clause shall cease to apply with effect from the expiry of the said three
(3) months’ notice.

 

4. Salary

You will be paid a salary of £200,000 (the “Salary”) per annum, less appropriate
tax and statutory deductions. The Salary will be paid monthly in accordance with
the Employer’s then accounting policies and practices, as applicable from time
to time. The salary will be deemed to accrue equally from working day to working
day, and shall be apportioned on such basis.

 

5. Discretionary bonus

 

(a) You are eligible to be considered for a bonus by the Employer in its
absolute discretion. Determination of the decision as to whether or not to award
a bonus, the amount of any award and timing or form of the award shall be made
by a duly authorised senior executive of the Employer.

 

(b) No bonus shall be awarded or paid whether on a pro rata basis or otherwise,
if on the date(s) any bonus is granted, notified or to be paid by the Employer
you:

 

  (i) are no longer employed by the Employer;

 

  (ii) are under notice of termination for any reason, either given or received
(including, for the avoidance of doubt, if you are on garden leave);

 

  (iii) have attempted to terminate or procure your release from this Agreement.

Such awards are also subject to your continued compliance with the rules or
policies of any regulatory authority of competent jurisdiction (such as the
FSA), this Agreement and the policies and procedures contained in the Employee
Handbook. If, at anytime before the relevant bonus is granted, notified or to be
paid, the Employer discovers that you have failed to comply with these
requirements, or you are subject to any formal disciplinary procedure, either
before or after the bonus amount was notified to you, then the Employer reserves
the right to withdraw, or reduce the amount of the bonus.

 

(c) No award under this clause in any bonus year shall give rise to any
entitlement or expectation of a discretionary bonus or be an indication of the
level of bonus which may be made in the future (if any).

 

(d) The terms in this clause 3 herein are offered to you in confidence and shall
not be disclosed (without the Employer’s consent) by you to any third party,
save as required by law.

 

6. Benefits

 

(a) In addition to your monetary remuneration, you may be eligible to
participate in the benefits schemes set out in clause 3 of the Terms and
Conditions.



--------------------------------------------------------------------------------

(b) In addition to the above you will be eligible to receive a grant of equity
interests in BGC Holdings, L.P. (the “Partnership”) known as REUs. Capitalized
terms used below but not defined herein shall have the meanings set forth in the
Partnership Agreement.

The REUs you will be eligible to receive will have an REU Post-Termination
Amount of £50,000 and will vest over three years on a one third per annum basis
from the effective date of the grant provided that, on the vesting date, you are
still employed by and performing substantial services for the Employer, have not
given notice of resignation and have not breached the Partnership Agreement. You
will be able to exchange the REUs for Class A Common Stock of BGC Partners, Inc.

The REUs are subject to the terms and conditions of the Partnership Agreement of
the Partnership, dated as of 31st March 2008, (as amended from time to time, the
“Partnership Agreement”), the Participation Plan, and the certificate granting
you the REUs (the “REU Award Certificate”). The REUs will not be granted until
you have executed and delivered the Partnership Agreement, the REU Award
Certificate, the Participant Representation Letter accompanying the REU Award
Certificate, and such other documents as are required by the General Partner of
the Partnership, and such agreements have been duly executed by the General
Partner where applicable. Your participation in the Partnership shall be at the
sole discretion of the General Partner.

 

7. Notice of Termination

 

(a) Your employment is subject to a probationary period of six (6) months (the
“Probationary Period”). Successful completion of the Probationary Period (or any
extension thereof) is at the absolute discretion of the Employer and shall be
notified to you in writing. The Employer reserves the right to extend the
Probationary Period for up to a further three months.

 

(b) The minimum period of notice which shall be given by either party to
terminate your employment shall be one (1) month within your Probationary
Period.

 

(c) After the successful completion of the Probationary Period, the minimum
period of notice which shall be given in writing by either party to terminate
your employment shall be three (3) months’ notice or the minimum statutory
notice period if longer.

 

(d) You are also referred to the additional provisions in the Terms and
Conditions.

 

8. General

 

(a) This Agreement shall be governed by and construed in accordance with English
law. The parties hereby submit to the exclusive jurisdiction of the English
courts as regards any claim or matter arising out of or in connection with this
Agreement.

 

(b) For the definition of Associated Company, please refer to paragraph 1 of the
Terms and Conditions.

 

(c) This Agreement constitutes a contract between you and the Employer save that
it shall not be binding and enforceable unless or until executed by the
representative of the Employer set out below.

 

(d)

Your employment under this Agreement is conditional upon you completing
accurately the personal history form supplied to you and the receipt of
references and any



--------------------------------------------------------------------------------

 

necessary background checks in terms satisfactory to the Employer in its
absolute discretion. Should, at any time, information come to light which is not
in accordance with the above, the Employer reserves the right to terminate your
employment with immediate effect and without notice. By signing this Agreement
you give your consent to the Employer requesting the references and background
checks referred to above.

 

(d) In the event of a discrepancy between the terms set out in this Contract and
the Terms and Conditions and/or any employee handbook in force from time to time
(the “Employee Handbook”), the terms set out in this Contract shall prevail.

 

(e) In the event that any of the terms, conditions or provisions contained in
this Agreement shall be determined invalid, unlawful or unenforceable to any
extent, such term, condition or provision shall be severed from the remaining
terms, conditions and provisions which shall continue to be valid to the fullest
extent permitted by law.

 

(f) This clause 8 and paragraphs 5.2, 11 to 14 and 16 of the Terms and
Conditions shall survive any termination of this Agreement and shall continue to
bind the parties with full force and effect.

 

(h) There is no collective agreement directly affecting your terms and
conditions of employment.

Please sign and return both of the enclosed copies of this Contract and the
Terms and Conditions as confirmation that you have received and accepted these
terms. One copy of each will be returned to you after signature of the Contract
on behalf of the Employer and the other copy of each will be placed on your
Personnel file.

 

SIGNED by    )    Tower Bridge International Services L.P.    )    /s/ Doug
Barnard acting by its general partner    )    Tower Bridge GP Limited    )   

Signed by the employee

 

        /s/ A. G. Sadler

     

    19 November 2008    

    Anthony Graham Sadler     DATE  



--------------------------------------------------------------------------------

TERMS AND CONDITIONS

OF TOWER BRIDGE INTERNATIONAL SERVICES L.P.

 

1. Employer

 

1.1 Your employer is Tower Bridge International Services L.P. (the “Employer”).
Where this Agreement refers to “Associated Company” this means any person,
company, partnership or other entity controlled by, or controlling, or in common
control with, the Employer or its parent. A person, company, partnership or
other entity shall be deemed to control another person, company, partnership or
other entity if the former person, company, partnership or other entity
possesses, directly or indirectly, the power to direct, or cause the direction
of, the management and policies of the other person, company, partnership or
other entity whether through the ownership of voting securities or partnership
interests, representation on its board of directors or similar governing body,
by contract or otherwise.

 

1.2 Where you are seconded to an Associated Company or, whilst employed by the
Employer, you in fact perform some or all of your services for an Associated
Employer, in this Agreement references to the Employer shall be construed to
refer to that Associated Company where appropriate.

 

2. Your Obligations and Duties

 

2.1 You are required to well and faithfully serve the Employer and to use your
best endeavours at all times to promote and develop its business and reputation
and to act in the best interests of the Employer.

 

2.2 You must devote the whole of your working time to the business of the
Employer. For this reason, during your employment, you are not permitted,
without the written consent of the Employer, to have an interest in any other
company, business or enterprise (whether as an employee, contractor, partner,
consultant, agent, shareholder or otherwise). You may, however, acquire or own,
without disclosure, by way of investment only, less than 1% of the outstanding
securities of any class of any corporation that is listed on a recognised stock
exchange or traded in the over-the-counter market.

 

2.3 You agree to comply with such reasonable instructions as the Employer (or
any Associated Company) may give from time to time and you shall comply with
rules and procedures affecting your employment which the Employer may from time
to time lawfully and properly introduce, including the provisions of the
Employee Handbook. The Employer will, where practicable, give you four weeks'
notice of any new rules or procedures affecting you.

 

2.4 You agree to comply with any substance misuse policies of any Exchange or
financial services regulator of which the Employer is a member.

 

2.5

You must maintain the highest standards of honesty and fair dealing in your work
for the Employer. Great importance is attached to the observance of the
Employer’s policies and procedures, particularly the Compliance Manual, and the
common law, regulations or codes or principles made pursuant to the Financial
Services and Markets Act 2000 or any of the Self Regulating Organisations (SROs)
and The Financial



--------------------------------------------------------------------------------

 

Services Authority. You acknowledge that any serious or substantial breach of
any of these obligations will be regarded as gross misconduct and is likely to
result in your summary dismissal.

 

2.6 In order to retain and enhance the Employer's standing and integrity at the
forefront of the business community in the United Kingdom and internationally,
your conduct in dealings with members of the public and customers of the
Employer must be totally professional.

 

2.7 You will not during the term of your employment without the written consent
of the Employer, alone or with others, directly or indirectly:

 

  2.7.1 solicit or entice away or carry on the business of or have any
connection with any client of the Employer (being both companies and
individuals); or

 

  2.7.2 participate, engage, render services to or become interested in (as
owner, stockholder, partner, lender or other investor, director, officer,
employee, consultant or otherwise) any business activity that is in competition
with the business of the Employer.

 

3. Benefits

You will be notified separately of your eligibility for benefits such as health
insurance and permanent health insurance. Your eligibility for such schemes is
subject to the terms and rules of the scheme prevailing from time to time. In
particular (but without limitation) you must provide your full co-operation in
connection with any claim made on your behalf under such a scheme(s) and you are
at all times responsible for providing any medical evidence that may be required
by the insurers. Should the insurers refuse your claim, the Employer will be
under no further obligation to pay any remuneration or provide other benefit to
you and you expressly waive any express or implied term to the contrary. The
Employer reserves the right to vary, withdraw and/or replace any health
insurance and/or permanent health insurance scheme(s) or other benefits from
time to time at its absolute discretion.

 

4. Pension

Save as required by law in connection with a stakeholder pension, there is no
Employer pension. Accordingly, there is no contracting-out certificate in force
in relation to your employment and unless you make private pension arrangements,
you must contribute to the State Earnings Related Pension Scheme.

 

5. Expenses and Deductions

 

5.1 You will be entitled to the reimbursement of all reasonable expenses
incurred in the proper performance of your duties in compliance with the
Employer’s policies and practices provided that you complete the Employer’s
expenses claim form to its satisfaction and submit satisfactory supporting
evidence. The Employer reserves in its absolute discretion the right not to
reimburse expenses incurred within 30 days of your giving notice, or purported
notice, to resign or terminate your employment.

 

5.2

If at any time during your employment you have liabilities to the Employer, or
any Associated Company, whether under this Agreement or otherwise, either actual
or contingent (where there is a likelihood that a future liability will occur),
including but not limited to debts, loans, advances, relocation expenses or
excess holiday payments, it is specifically agreed that the Employer may deduct
the sum or sums in respect of such



--------------------------------------------------------------------------------

 

liabilities from time to time owed to it from any payment otherwise due to you
from the Employer howsoever arising including your final pay. If a likely future
liability does not occur any money deducted on account thereof shall be released
as soon as reasonably practicable.

 

5.3 The Employer may reduce or make deductions from your remuneration with
respect to unauthorised non-attendance at work for all or part of any working
day. Where you fail to be present for work for two or more days without
authorization or good reason, you may be subject to disciplinary action,
including dismissal.

 

5.4 The Employer will deduct from your salary or other payments due to you such
sums as shall be necessary to satisfy income tax or national insurance
contributions arising out of your employment.

 

6. Holiday Leave

 

6.1 Save as otherwise agreed with the Employer, you are entitled, in addition to
bank and public holidays (which the Employer recognises), to 25 working days
paid holiday in each complete holiday year. The holiday year runs from 1 January
to 31 December. Holiday must be taken at times agreed with the person designated
by the Employer for this purpose and may not be carried forward from one
calendar year to the next.

 

6.2 If your employment commences part way through the holiday year, your
entitlement to holiday during that year will be assessed on a pro rata basis and
for the purposes of this clause holiday accrues at the rate of 2.08 days per
month, in addition to any bank or public holidays which the Employer recognises
and which fall after the commencement of your employment.

 

6.3 The Employer reserves the right during any period of notice of termination
of your employment, or during any period in which the Employer does not require
you to perform your duties during your employment, to require you to take any
accrued holiday leave.

 

6.4

Upon the termination of your employment, you will only be entitled to be paid in
lieu of holiday leave accrued but untaken, on a pro rata basis, in accordance
with your entitlement to annual leave under the Working Time Regulations (as
amended from time to time), namely 2 days per month (increasing to 2.33 from
1 April 2009). For the purposes of this paragraph, any payment in lieu will be
at the rate of 1/260ths of your annual fixed draw per day. In any holiday year
(including the year of termination), the Employer may deduct any holiday leave
taken in excess of your entitlement accruing from your salary at the rate of
1/260ths per day by which your entitlement is exceeded.

 

7. Sickness

 

7.1 If you are ill and unable to come to work you must ensure that your
Departmental Manager (or his/her designate) is informed of your absence at the
earliest opportunity, and in any event no later than one hour after your regular
start time. You must advise your manager how you may be contacted while you are
not in the office. If you cannot call, you must arrange for someone else to do
this. Failure to notify the Employer of any absence, without good reason, will
be treated as unauthorised absence and may lead to disciplinary action,
including dismissal, and/or deductions being made from or non payment of your
remuneration. You are responsible for ensuring that the Employer is kept fully
informed on a day to day basis about your condition and in particular your
likely date of return to work.



--------------------------------------------------------------------------------

7.2 You will be entitled to statutory sick pay provided you comply with the
Employer’s notification procedures. Failure to comply with the Employer’s
notification procedures may result in disciplinary action, including dismissal,
or deductions from or non-payment of your remuneration. (Details of your
entitlement in accordance with the relevant legislation can be obtained from the
Human Resources Department). Subject to the Employer's policy from time to time,
the Employer will pay you your Salary during any sickness absence for up to a
maximum aggregate period of 10 working days in any period of 12 months.
Thereafter any additional payment during sickness absence shall be at the
absolute discretion of the Employer. It is the Employer's policy not to make any
additional payments if you are sick during your notice period.

 

7.3 If you are absent from work for more than five consecutive working days, you
may be required to provide a medical certificate from your doctor to Human
Resources. Failure to comply with your obligations under this clause may result
in disciplinary action, including dismissal, or deductions from or non-payment
of your remuneration. If you are absent from work for a period in excess of one
month and you then notify the Employer that you are fit to return to work, you
agree that the Employer may postpone your return until it has received a
certificate from a medical advisor nominated by the Employer pursuant to
paragraph 7.5 below which confirms that you are fit to return to work. You shall
not be entitled to receive any payment from the Employer (other than statutory
sick pay if appropriate) during any period prior to receipt of such certificate
by the Employer.

 

7.4 The Employer reserves the right to terminate your employment at any time
during your absence from work, whether or not at the time of the Employer giving
notice or employment ending you have any eligibility to apply for, or are in
receipt of any sick pay or other benefit.

 

7.5 The Employer may require you to undergo examinations (including where
appropriate, blood and other tests) by a medical adviser appointed or approved
by the Employer. You agree that the medical adviser may disclose to the Employer
the results of the examination and discuss with the Employer his or her opinion
of your ability to properly discharge your duties.

 

8. Suspension and Garden Leave

 

8.1 In circumstances where the Employer considers it reasonable (including but
not limited to, investigating any disciplinary or potential disciplinary matter
against you) it reserves the right at its absolute discretion, to require you to
remain at home on paid leave for a period of no more than three months in
aggregate or to assign to you such other duties consistent with your abilities
in addition to or instead of your duties herein.

 

8.2 During any period after you or the Employer has given notice to terminate
your employment or notice not to renew your contract or if you should otherwise
seek to leave your employment with the Employer, then the Employer will at its
discretion be under no obligation to assign any duties to you or to provide any
work for you, may transfer you to a different product area and/or will be
entitled to exclude you from its premises. This will not affect your entitlement
to receive your Salary (if any).



--------------------------------------------------------------------------------

8.3 During any period of suspension or garden leave under this paragraph 8, you
agree that:

 

  8.3.1 save for routine social contact, you will not contact or deal with or
attempt to contact or deal with employees or clients of the Employer with whom
you have previously dealt while employed by the Employer and the Company will
have the right as its absolute discretion to remove your access rights to any IT
or communication systems; and

 

  8.3.2 if requested to do so, you must return immediately to the Employer any
Employer property, any Associated Employer's property and any property of its or
their clients in accordance with paragraph 9 below;

 

  8.3.3 you will remain bound by the duties and obligations set out in these
Terms and Conditions and those implied into this Agreement at common law.

 

9. Termination of Employment

 

9.1 Notwithstanding anything to the contrary in this Agreement, the Employer may
dismiss you summarily (i.e. without notice) in circumstances where it is
entitled to do so at common law, including, but not limited to, substantial
breach of any terms of this Agreement or the Employer’s policies and procedures,
wilful refusal or neglect to carry out instructions or duties, dishonesty or
other instances of serious misconduct or serious incompetence. You are advised
to refer to the Employee Handbook for a non-exhaustive list of the examples
which are normally regarded as gross misconduct.

 

9.2 Upon the termination of your employment (and during any period of paid leave
in accordance with paragraph 8 above), you must return immediately to the
Employer any Employer property, any Associated Employer’s property and any
property of the Employer’s or any Associated Company’s clients, including but
not limited to all keys, documents, lists, papers, business cards, credit cards,
security and computer passes, mobile telephones, records and computer disks or
any other media on which information is held relating to the business of the
Employer or any Associated Company or their clients together with any copies
thereof.

 

9.3 In the event that you are not, in the opinion of the Employer, physically or
mentally fit to perform your duties your employment may be terminated upon one
month’s notice in writing or any statutory minimum notice period if longer.
Before taking such action the Employer will, as far as reasonably possible,
consult with you and obtain a medical opinion if necessary. Without prejudice to
the foregoing, if you cannot work or perform your duties because you are ill or
injured for six consecutive months in any period of 12 months, the Employer may
terminate your employment on one month's notice or any statutory minimum period
if longer.

 

9.4 The notice periods set out above do not apply to retirement. The normal
retirement age is 65, beyond which you have no automatic right to remain in
employment.

 

10. Grievance, Dismissal and Disciplinary Procedure

 

10.1 Where any grievance or disciplinary procedure implemented by the Employer
from time to time exceeds statutory obligations, the procedure is not binding
upon the Employer and does not form part of this Agreement.



--------------------------------------------------------------------------------

10.2 The Employer’s current dismissal and disciplinary procedures are set out in
the Employee Handbook. If the Employer determines that you have committed a
disciplinary offence, it reserves the right to impose a penalty upon you
commensurate with the disciplinary offence committed. If you are dissatisfied
with a disciplinary decision to dismiss you, in accordance with the Employer’s
current dismissal and disciplinary procedures, you should apply in writing to
the Director of Human Resources.

 

10.3 If you have a grievance you should write to your line manager (copied to
the Director of Human Resources) in the first instance if you are unable to
resolve it informally. If the grievance remains unresolved or if it is not
appropriate to resolve it with your line manager, you should apply in writing to
the Head of the Human Resources Department, who will allocate an appropriate
person to deal with it. Further details of the process are set out in the
grievance procedure which is in the Employee Handbook.

 

11. Undertaking, Acknowledgment and Indemnity

 

11.1 You represent, undertake and warrant that by the execution and/or the
performance of your duties under this Agreement, you are not (and will not be)
in default under, or in breach of, any agreement (including, but not limited to
any agreement requiring you to preserve the confidentiality of any information
which is the property of any third party) to which you are a party to or which
you may be subject.

 

11.2 You agree that you will indemnify the Employer (or any Associated Company)
in respect of any tax liability that the Employer (or any Associated Company)
may incur to make any payment (including, without limitation, income tax or
employee national insurance contributions) as a result of any failure on your
part promptly and fully to account for and discharge any liability you may have
to any third party. This indemnity will survive the termination of your
employment with the Employer howsoever caused.

 

11.3 You acknowledge that you have been given the opportunity to seek
independent legal advice as you considered appropriate before signing this
Agreement.

 

12. Confidentiality and Non-derogatory Comments

 

12.1 You shall not at any time during your employment nor after its termination
directly or indirectly use, or copy or divulge Confidential Information to the
detriment or prejudice of the Employer, any Associated Company, or any of its or
their clients.

 

12.2

“Confidential Information” means information of a confidential or secret nature,
trade secrets or commercially sensitive information relating to the business or
financial affairs of the Employer or any Associated Company or any person
(whether agents, clients, customers, prospective customers or suppliers) having
dealings with the Employer or any Associated Company. Confidential Information
shall include: details and lists of individuals, clients, customers or
counterparties or other organisations with whom the Employer or any Associated
Company transacted business during your employment (including their
requirements, financial standing, the terms of business and any dealings with
them), strategic business planning and financial information of the Employer or
any Associated Company (including results and forecasts of any broking or
trading desks, financial instrument transaction systems, details of employees
and officers and their remuneration/benefits and the terms of their employment
with the Employer or any Associated Company), any information concerning



--------------------------------------------------------------------------------

 

telecommunications systems and/or data processing/analysis, (including
inventions, developments or improvements, designs, processes, software
(including source codes)) or copyright works discovered or used by the Employer
(or any Associated Company) or their employees and any information which you are
told is confidential or which you are aware or ought reasonably be aware has
been given to the Employer or any Associated Company in confidence by other
persons. The foregoing list is not exhaustive.

 

12.3 You shall not be restrained from disclosing any Confidential Information
which you are authorised to disclose in the proper performance of your duties by
the Employer or which is or comes into the public domain (other than as a result
of a breach of your obligations under this Agreement) or is ordered to be
disclosed by a court of competent jurisdiction, a regulatory authority or
otherwise required to be disclosed by law.

 

12.4 During your employment or at any time after its termination, you must not
make, publish or otherwise communicate to third parties (both internally and
externally) any disparaging or derogatory statements, whether in writing or
otherwise, concerning the Employer, or any Associated Company, or any of their
respective officers or employees and you acknowledge that acting in breach of
this provision will harm the business of the Employer and/or any Associated
Company and constitutes a serious breach of this Agreement.

 

13. Protection of the Employer’s Interests

 

13.1 Without the written prior consent of the Employer and whether alone or with
others, directly or indirectly for your own benefit or the benefit of any person
or organization you shall not, during the term of your employment, or for a
period of twelve (12) months after its termination, offer to employ or enter
into partnership, induce or attempt to induce any individual to whom this
paragraph applies to leave the employment of or to discontinue the supply of
his/her services to the Employer or any Associated Company without the
Employer's prior written consent (whether or not such action would result in a
breach of contract by such individual) nor shall you encourage counsel or
procure that individual to do so. This paragraph shall apply to any individual
who is an employee or who provides services to the Employer or any Associated
Company and whom you have managed or with whom you have or have had material
and/or regular dealings in the course of your employment during the twelve 12
months prior to the termination of your employment and who is employed by or has
provided services to the Employer (or an Associated Company) in a senior or
managerial capacity, whether in a technical, IT, sales, broking, marketing or
business development role.

 

13.2 You acknowledge that the restriction set out above is reasonable and
necessary for the protection of the legitimate interests of the Employer and/or
any Associated Company and that, having regard to those interests, this
restriction does not work unreasonably on you.

 

13.3 If the Employer transfers all or part of its business to an Associated
Company or to a third party (in either case, a “Transferee”) the restrictions
contained in this paragraph 13 shall, with effect from the date of your becoming
an employee of the Transferee, apply to you as if references to the Employer
included the Transferee and references to any Associated Company are construed
accordingly and as if references to customers or clients or counterparties or
suppliers or employees are of the Employer and/or Transferee and their
respective Associated Companies.



--------------------------------------------------------------------------------

13.4 The obligation imposed on you by paragraph 13 extends to you not only on
your own account but also if you act on behalf of any other company, entity or
other person and shall apply whether you or such other person acts directly or
indirectly.

 

13.5 The restriction entered into by you in paragraph 13.1 is given to the
Employer for itself and as trustee for each and any Associated Company. In
accordance with the Contracts (Rights of Third Parties) Act 1999, any Associated
Company may rely upon and enforce the terms of this paragraph 13 against you.

 

14. Inventions and Intellectual Property

 

14.1 You must disclose to the Employer any invention, or improvement, design,
process, information, copyright work, trade mark or trade name or get-up made,
created or discovered by you during the continuance of your employment (whether
patentable or not and whether or not patent protection has been applied for or
granted or registered) which concerns or is applicable to products or services
provided by or relating to the business of the Employer or any Associated
Company or capable of being used or adapted for use therein or in connection
therewith ("Intellectual Property") and the Intellectual Property shall belong
to and be the absolute property of the Employer or any such Associated Company
as the Employer may direct (to the extent permitted by law).

 

14.2 To the extent that such Intellectual Property has not vested or does not
vest in the Employer by operation of law, you hereby irrevocably assign to the
Employer, including by way of future assignment, with full title guarantee,
absolutely and free from all encumbrances, all your rights, title and interest
in any and all intellectual property rights, in, or relating to the Intellectual
Property together with all accrued rights of action in respect of any
infringement of any such intellectual property rights.

 

14.3 You shall at all times whether during your employment or after its
termination:

 

  14.3.1 supply all such information and give such assistance as is necessary in
the opinion of the Employer (or any Associated Company) to enable it or them to
exploit the Intellectual Property to the best advantage; and

 

  14.3.2 execute all such documents and take all such steps required for vesting
the Intellectual Property rights in the Employer or any such Associated Company
or in such other person as the Employer may specify.

 

15. Data Protection and Monitoring

 

15.1 You consent to the Employer or any Associated Company holding and
processing both electronically and manually, the data (including personal
sensitive data and information contained in e-mail and e-mail attachments) it
collects, stores and/or processes, which relates to you for the purposes of the
administration and management of its business. You also agree to the Employer or
any Associated Company forwarding this data to other offices it may have which
may be outside the European Economic Area for storage, processing, or
administrative purposes and you consent to the Employer or any Associated
Company disclosing your personal data to third parties where such disclosure is
for the legitimate business purposes of the Employer or any Associated Company.



--------------------------------------------------------------------------------

15.2 To ensure regulatory compliance and for the protection of its workers,
clients/customers and business, the Employer reserves the right to use
surveillance equipment and to monitor, intercept, review and access your
telephone log, internet usage, voicemail, e-mail and other communication
facilities provided by the Employer which you may use during your employment.
The Employer will use this right of access reasonably but it is important that
you are aware that all communications and activities on our equipment or
premises cannot be presumed to be private.

 

15.3 The Employer does not permit employees to covertly tape or record
electronically by any means any individual with whom they interact in the course
of their duties. Any employee who does so (without the Employer's authority) in
breach of this clause may be subject to disciplinary action and the Employer may
regard their actions as gross misconduct.

 

16. Entire Agreement

 

16.1 This Agreement represents the entire agreement between the parties with
respect to your employment. Definitions used in this Contract shall have the
same meaning as in these Terms and Conditions, and vice versa. Each party
confirms that it has not relied upon any information, representations or
warranties not expressly contained herein.

 

16.2 This Agreement may not be amended, supplemented or modified except by
written agreement of a duly authorised signatory of the Employer. Unless the
Employment Handbook expressly indicates otherwise its terms are not intended to
have contractual affect.

 

16.3 Any delay by the Employer in exercising any of its rights under this
Agreement will not constitute a waiver of such rights.

 

16.4 You agree that the Employer may assign this Agreement to a creditworthy
Associated Company in whole or in part and that if the Employer shall choose to
do so, you shall have no claim against the Employer in connection with such
assignment.

 

/s/ A. G. Sadler

    

19 November 2008

  

Anthony Graham Sadler

     DATE   